t c memo united_states tax_court lisa r and darren t cole petitioners v commissioner of internal revenue respondent scott c and jennifer a cole petitioners v commissioner of internal revenue respondent docket nos filed date darren t cole and scott c cole for petitioners stewart todd hittinger and timothy lohrstorfer for respondent memorandum opinion kroupa judge respondent determined deficiencies in petitioners’1 federal income taxes and fraud penalties under 1these cases have been consolidated for purposes of trial continued section for specifically respondent determined a dollar_figure deficiency and a dollar_figure sec_6663 fraud_penalty against darren and lisa cole for respondent also determined a dollar_figure deficiency and a dollar_figure sec_6663 fraud_penalty against scott and jennifer cole for there are two primary issues for decision the first issue is whether petitioners understated their income in the amounts respondent determined for as adjusted we hold that they did the second issue is whether petitioners are liable for the fraud_penalty for we hold that they are because we find fraud respondent is not time barred from assessing petitioners’ taxes for background lisa and darren cole resided in california at the time they filed their petition jennifer and scott cole resided in indiana at the time they filed their petition continued briefing and opinion 2all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 3respondent issued petitioners whipsaw deficiency notices because of the inconsistent positions petitioners took the amounts provided however are the amounts respondent ultimately determined are due rather than the amounts set forth in the deficiency notices the bentley group petitioners scott c cole scott and darren t cole darren are brothers scott and darren are attorneys who practiced law in indiana through an entity known as the bentley group during bentley was the maiden name of darren’s wife lisa cole lisa the brothers formed the bentley group in and also did business under the name cole law offices the bentley group and cole law offices were different names for the same business but there were no assumed name filings for either entity the law practice was a family affair with scott darren and lisa all taking an active part in the business scott’s legal practice focused in part on business planning and taxation scott created limited_liability companies llcs for his clients prepared corporate and individual tax returns and represented clients before the internal_revenue_service irs scott and darren also performed criminal defense work including work for the public defender’s office in boone county indiana darren a graduate of creighton university school of law was responsible for the management of the law practice lisa a college graduate acted as a paralegal darren opened a business checking account for cole law offices but used the bentley group’s employer_identification_number scott darren and lisa all had signature_authority over this account the brothers agreed to share equally the law practice’s profits and losses though petitioners failed to present any documentation regarding this sharing arrangement darren and scott also agreed that they could withdraw money from the bentley group’s account any money withdrawn from the account other than money they earned for their legal services was considered borrowed petitioners failed to report any money they withdrew however as income for providing legal services and they also failed to provide any loan documents notes or any other investment account records evidencing loan transactions between scott darren and the bentley group’s account scott and darren advised their individual clients and they also advised clients together these joint clients were the law practice’s clients clients made payments either directly to the respective brother through the bentley group or to cole law offices scott also received payment from a client with a check made payable to scott c cole and associates even though there was no such entity the brothers did not keep records nor did they produce or maintain invoices for their services they also failed to keep records or invoices for lisa’s paralegal services the taxable deposits in the bentley group’s account for totaled dollar_figure the earnings came from many sources involving the efforts of both brothers and lisa the bentley group received most of its legal fees from constance j gestner and terri l haynes co-trustees of the george sandefur living_trust sandefur trust which paid scott dollar_figure million in to represent the trust in all estate matters the sandefur trust paid the fees in four installments of dollar_figure the first check was payable to scott cole and associates a fictional business and the remaining checks were made payable to cole law offices scott darren and lisa withdrew in excess of dollar_figure million from the bentley group’s account during they then transferred the funds into numerous other accounts with no business explanation for doing so the brothers were unclear as to which account they used for interest on lawyer trust accounts iolta purposes no records were kept for any of the transfers from the bentley group’s account the withdrawals made by or on behalf of darren or lisa totaled dollar_figure while the withdrawals made by or on behalf of scott included dollar_figure in scott and jennifer cole’s personal financial activities scott did not always deposit his legal services fees into the bentley group’s account scott deposited dollar_figure into the personal checking account of his wife jennifer cole jennifer and deposited dollar_figure into his personal bank account in scott and jennifer used the funds in these accounts to pay a variety of personal expenses including their children’s school tuition and music lessons and residential landscaping scott failed to report the legal services fees he generated in as taxable wage or self-employment_income regardless of which account the amounts were credited in addition scott failed to report any amounts he withdrew from the bentley group’s account as taxable wage or self-employment_income even though he withdrew dollar_figure million plus for personal nonbusiness purposes scott freely transferred amounts in the bentley group’s account to his family and friends without keeping sufficient documentation of the transfers or reporting the transactions for example he transferred dollar_figure from the bentley group’s bank account to his mother scott also lent his father dollar_figure from the bentley group’s account scott used this transaction to further convolute the tracing of his income and told his father rather than paying him back directly to make a contribution to his church for dollar_figure in scott’s name scott and jennifer thereafter claimed a dollar_figure charitable_contribution_deduction yet failed to report any of that amount as taxable wage or self- employment income scott also lent dollar_figure to a friend for options trading and made a loan to his brother mark for mark’s roofing company scott has not provided any records or other documentation to show that any amount withdrawn from the bentley group’s account was not taxable in addition he has failed to show any business_purpose for these transfers scott also created an llc known as jac investments llc jac jac are the initials for jennifer a cole jac reported its principal business activity as investments although there is nothing in the record to show any stock transactions rather jac operated as a conduit to which scott transferred and assigned income from his legal services jac reported taxable deposits for of dollar_figure and claimed dollar_figure of expenses though none of these expenses have been substantiated deposits into jac’s bank account were almost exclusively checks made payable to scott individually not jac jennifer is a college graduate and had previously worked as an accountant in she was a homemaker and had no income of her own yet scott reported her as owning a 99-percent interest in jac with him owning a 1-percent interest in jac scott reported self-employment_tax on only dollar_figure of income for scott formed and solely owned scott c cole p c scc an indiana professional_corporation in the indiana secretary of state administratively dissolved scc in because scc did not file its required business_entity reports scc had no assets and did not appear to serve any business_purpose in scott filed a tax_return for scc for the first and only tax_return filed for scc scc did not report receiving any income 4scott asserts that scc was a partner in the bentley group rather than he as an individual we find no evidence to support this claim from the bentley group’s account in scc reported gross_receipts of dollar_figure and taxable_income of dollar_figure with a reported tax due of dollar_figure scott transferred or assigned over dollar_figure million in legal services fees in from the bentley group to at least seven different accounts scott commingled amounts in the bentley group’s account with amounts in other accounts including jac’s account scc’s account jennifer’s personal account scott’s personal account his father’s business account and his mother’s account scott and jennifer failed to report however any wages or salaries schedule c income or income from the bentley group or cole law offices on their joint tax_return for instead the joint tax_return reflected only dollar_figure of tax_liability and dollar_figure of self-employment_tax liability scott subsequently filed for bankruptcy in at which time he failed to disclose any interest in the bentley group cole law offices or any other law practice darren and lisa cole’s personal financial activities darren also failed to report the amounts he withdrew from the bentley group’s account on any_tax return for darren’s primary source_of_income during was from the practice of law this income was paid through the bentley group or directly to darren like scott darren transferred his legal services fees to multiple accounts darren maintained no bank account in his own name during darren deposited checks totaling dollar_figure paid to him for legal services he performed into lisa’s bank account in but failed to report this amount on their joint tax_return for scott formed an llc for darren and lisa’s benefit known as lrc investment llc lrc lrc are the initials for lisa r cole lrc similar to jac served no business_purpose darren used it as a conduit to transfer and assign his legal services fees darren opened a bank account in lrc’s name with an initial dollar_figure deposit no explanation has been given as to where the dollar_figure originated or whether it was taxable darren and lisa claimed to be 50-percent partners in lrc darren filed an information_return for lrc for reporting lrc’s principal business as management consulting and concealed that he was an attorney the bentley group distributed dollar_figure to lrc which lrc reported as its total gross_receipts no amount was reported on any investment or stock transaction lrc claimed unsubstantiated expenses of dollar_figure in addition to lacking documentation no claimed expense bore any relationship to the claimed business of lrc lisa represented on a car loan application that she was employed by the bentley group and that she received a yearly salary of dollar_figure lisa made a similar representation on a home mortgage loan application her yearly salary on the mortgage loan application was represented at an increased dollar_figure even though the representations were only days apart in addition lisa deposited a total of dollar_figure into her personal bank account during despite these deposits and representations lisa failed to report any wage or self-employment_income on any_tax return for darren and lisa withdrew a total of dollar_figure from the bentley group’s bank account in yet failed to report any amount lisa received at least dollar_figure from the bentley group and other sources during but failed to report even a fraction of this amount lisa also made a dollar_figure down payment on a house at the same time the bentley group’s bank account reflected a withdrawal of the same amount yet she failed to report any of this amount instead darren and lisa reported only dollar_figure in adjusted_gross_income on their joint tax_return for and sought a dollar_figure refund they reported two minimal sources of income on the joint tax_return they reported only dollar_figure from the bentley group and dollar_figure from lrc darren filed for bankruptcy in at which time he failed to disclose any interest in the bentley group or any other law practice respondent’s examination respondent began an examination of scott and jennifer’s joint tax_return for in respondent assigned the audit to revenue_agent loretta reed revenue_agent reed met with scott and learned of scott and darren’s involvement in the bentley group which still had not submitted a tax_return for revenue_agent reed thereafter requested due to darren’s involvement in the bentley group that darren and lisa’s joint tax_return for be selected for examination respondent assigned revenue_agent reed to audit darren and lisa neither lisa nor darren cooperated with revenue_agent reed during the audit darren threatened that revenue_agent reed would be arrested if she came upon his property and revenue_agent reed received no response from lisa after sending audit notices and summonses to her revenue_agent reed eventually obtained audit information by issuing third-party summonses to darren and lisa’s banks and mortgage company the bentley group’ sec_2001 information_return form_1065 darren filed the information_return for the bentley group for in after the audit of both partners had begun the bentley group reported gross_receipts and ordinary_income of dollar_figure it also reported there were no cash distributions or transfers_of_partnership_interests for the tax_year this was inconsistent with all the distributions made to entities and persons during the k-1s attached to the bentley group’s information_return also did not reflect reality the k-1 on the late-filed information_return reflected that darren had a percent interest in the profits and losses of the bentley group and had only a 1-percent interest in its capital the k-1 reflected that scott’s defunct scc owned all the profits and losses of the bentley group and had a 99-percent interest in its capital scc had not filed any_tax return for there was no k-1 for scott individually neither scott nor darren filed employment_tax returns for the bentley group and the bentley group claimed no deduction on the information_return for payment of unemployment taxes it also claimed no other expenses normally associated with operating a law practice further despite the significant legal services income the bentley group received during the bentley group did not report any legal services income for at trial scott and darren both asserted that scc was the only partner of the bentley group neither darren nor scott reported any sale of his interest in the bentley group to scc on his joint tax_return deficiency notices issued respondent used the specific items method to reconstruct scott’s and darren’s respective incomes from the bentley group in respondent used the available records for the withdrawals that petitioners made from the bentley group’s bank account respondent also did bank deposit analyses with respect to their incomes from other sources respondent determined that petitioners had omitted wages and self-employment_income from their joint tax returns and respondent issued petitioners deficiency notices and asserted fraud penalties against them petitioners timely filed petitions with this court discussion we are asked to decide whether petitioners two attorney brothers and their spouses failed to report over dollar_figure million in income from providing legal and tax preparation services and if so whether such underreporting of income was attributable to fraud petitioners created so many different legal entities and distributed money to so many entities and individuals in that petitioners themselves were confused at trial petitioners failed to keep adequate invoices and records thus making their financial dealings even more convoluted we begin by discussing the unreported income i unreported income gross_income generally includes all income from whatever source derived sec_61 taxpayers must keep adequate books_and_records from which their correct_tax liability can be determined sec_6001 when a taxpayer fails to keep records the commissioner has discretion to reconstruct the taxpayer’s income by any reasonable means sec_446 394_f2d_366 5th cir affg tcmemo_1966_81 281_f2d_100 9th cir affg tcmemo_1958_94 the commissioner’s determinations are generally presumed correct and the taxpayer bears the burden of proving that these determinations are erroneous rule a 290_us_111 both brothers acknowledge they are attorneys and earned_income from providing legal services in addition scott prepared taxes for others and testified that he understood that income earned from legal services must be reported on tax returns they argue nonetheless that all the income deposited in the bentley group’s account should be assigned to scc a defunct entity not them individually taxpayers may not avoid their tax_liability on income they earned by simply assigning income to others 16_tc_1056 affd 219_f2d_563 9th cir when a taxpayer creates an entity as a pure tax_avoidance vehicle the assignment_of_income theory applies to tax the taxpayer for the income attributed to the entity see 64_tc_1066 there is no written evidence for to suggest that scc was involved with the bentley group in fact scc was a defunct corporation that had been dissolved in the only document suggesting that scc was a partner of the bentley group was the k-1 attached to the bentley group’s information_return for but this return was not filed or prepared until after scott and darren were being audited all other evidence including testimony at trial shows that scott and darren were the only two partners of the bentley group in furthermore not only was scc defunct in but it reported no taxable_income and paid no income_tax in accordingly we find any money deposited into the bentley group’s account is income allocated to scott and darren not scc petitioners failed to maintain adequate_records of their income revenue_agent reed therefore collected financial information through third-party summonses issued to their banks and mortgage lenders the commissioner may use indirect methods of reconstructing a taxpayer’s income 348_us_121 the reconstruction of a taxpayer’s income need only be reasonable in light of all surrounding facts and circumstances 54_tc_1530 the specific items and bank_deposits methods of income reconstruction used by the commissioner have long been sanctioned by the courts 102_tc_632 64_tc_651 affd 566_f2d_2 6th cir the bank_deposits method assumes that all money deposited in a taxpayer’s bank account during a given period constitutes income but the commissioner must take into account any nontaxable sources or deductible expenses of which the commissioner has knowledge clayton v commissioner supra pincite the burden is on petitioners to show that respondent’s method of computation is unfair or inaccurate see 96_tc_858 affd 959_f2d_16 2d cir we now focus on respondent’s reconstruction of each couple’s income for a scott and jennifer-unreported income scott and jennifer filed a joint tax_return for and reported gross_income of dollar_figure taxable_income of dollar_figure and a tax_liability of dollar_figure respondent determined however that scott received legal services and tax preparation fees far in excess of what they reported the sandefur trust paid scott dollar_figure million for his legal services though scott and jennifer did not report any of the amount on their joint tax_return in addition scott withdrew dollar_figure from the bentley group’s account in but failed to report any of the withdrawals as income scott claims he lent most of this money to his father friends and brothers and mistakenly asserts that loan proceeds are tax- exempt scott’s misconception about amounts lent to others does not absolve scott from paying taxes on income he earned by providing legal services in addition jac had taxable deposits of dollar_figure all coming from scott’s legal services fees yet scott reported self- employment_tax on only dollar_figure of income for moreover a total of dollar_figure was deposited into jennifer’s personal bank account in of which dollar_figure was from scott’s legal services and tax preparation fees neither scott nor jennifer reported these deposits as income instead scott and jennifer failed to report in toto over dollar_figure million in legal services fees they failed to report any of the legal services fees yet they claimed a dollar_figure charitable_contribution_deduction for amounts of legal services fees they had contributed to their church respondent determined that scott and jennifer omitted dollar_figure of income from their joint tax_return for respondent also allocated income for self-employment_tax purposes between the brothers and determined that scott had dollar_figure of unreported self-employment_income for after reviewing the checks deposited into the bentley group’s account for we conclude that the specific items and bank_deposits methods respondent used to reconstruct scott and jennifer’s income for were reasonable and substantially accurate scott and jennifer have introduced no documentary_evidence to show otherwise any inaccuracies in the income reconstruction are attributable to scott and jennifer’s failure to maintain books_and_records accordingly we find scott and jennifer had unreported income in the amounts respondent determined in the deficiency notices as adjusted b darren and lisa-unreported income darren and lisa reported dollar_figure of adjusted_gross_income and claimed a dollar_figure refund on their joint tax_return for darren testified that all of his income from the practice of law went through the partnership yet he reported only dollar_figure of the money deposited in the bentley group’s account and dollar_figure of the money deposited in lrc’s account darren and lisa withdrew however a total of dollar_figure from the bentley group’s account in moreover lisa represented that she was employed and paid_by the law practice but she failed to report any income lisa also made a dollar_figure down payment on her house directly from funds in the bentley group’s account but failed to report any of this amount as income darren and lisa have failed to explain several omissions of income and have failed to substantiate the claimed expenses on their joint tax_return darren and lisa reported lrc received gross_receipts of dollar_figure in all coming from the bentley group yet they offset the gross_receipts with dollar_figure of unsubstantiated expenses we find it inconsistent that darren and lisa would be able to pay such excessive amounts of expenses for lrc if they had only a small amount of reportable income the records support respondent’s determination that darren and lisa omitted dollar_figure of income from their joint tax_return for darren earned significant legal fees working for a law practice that had ordinary_income in excess of dollar_figure million respondent determined that darren had dollar_figure of self-employment_income from the practice of law yet darren failed to report any self-employment_income lisa also failed to report any earnings from the bentley group on their joint tax_return this conflicts with her representations about her earnings on loan and mortgage documents moreover the record reflects she received funds from the bentley group in yet failed to report any income deposits totaling dollar_figure were made into lisa’s bank account in and only dollar_figure can be attributed to nontaxable sources lisa also made a dollar_figure down payment on her house directly from the bentley group’s account respondent determined that lisa earned dollar_figure of self-employment_income in we conclude that the specific items and bank_deposits methods respondent used to reconstruct darren and lisa’s income were reasonable and substantially accurate darren and lisa have introduced no documentary_evidence to show otherwise any inaccuracies in the income reconstruction are attributable to darren and lisa’s failure to maintain books_and_records and to their failure to cooperate with respondent during the audit we find darren and lisa had unreported income in the amounts respondent determined in the deficiency_notice as adjusted ii fraud_penalty we next consider whether any of petitioners is liable for the fraud_penalty for the commissioner must prove by clear_and_convincing evidence that the taxpayer underpaid his or her income_tax and that some part of the underpayment was due to fraud sec_7454 sec_6663 rule b clayton v commissioner t c pincite fraud is a factual question to be decided on the entire record and is never presumed 80_tc_1111 55_tc_85 the commissioner must show that the taxpayer acted with specific intent to evade taxes that the taxpayer knew or believed he or she owed by conduct intended to conceal mislead or otherwise prevent the collection of the tax sec_7454 91_tc_874 79_tc_995 affd 748_f2d_331 6th cir direct evidence of fraud is seldom available and its existence may therefore be determined from the taxpayer’s conduct and the surrounding circumstances 56_tc_213 courts have developed several indicia or badges_of_fraud these badges_of_fraud include understating income failure to deposit receipts into a business account maintaining inadequate records concealing income or assets commingling income or assets establishing multiple entities with no business_purpose failing to cooperate with tax authorities and giving implausible or inconsistent explanations for behavior 317_us_492 796_f2d_303 9th cir affg tcmemo_1984_601 although no single factor is necessarily sufficient to establish fraud a combination of several of these factors may be persuasive evidence of fraud 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 we will look at each couple to determine whether the fraud_penalty applies with respect to either spouse a scott and jennifer-fraud penalty we now consider whether scott or jennifer is liable for the fraud_penalty a taxpayer’s intelligence education and tax expertise are relevant in determining fraudulent intent stephenson v commissioner supra pincite jennifer is college educated and worked as an accountant scott is an attorney and as such took an oath to uphold the law in addition scott’s legal practice included tax law and preparing tax returns for others scott testified that he understood that income from providing legal services is taxable yet he failed to report the income as taxable on any return for in addition scott diverted most of the legal fees from the bentley group’s account into numerous other accounts ostensibly as loans scott wants the court to believe that such substantial withdrawals were loans yet there is no documentation or records to show that a loan was made or that the person receiving the funds paid any interest further even if such transactions were loans that would not excuse scott from reporting his legal services fees as income whether directly payable to him or as a distributive_share scott and jennifer commingled personal and business income without hesitation scott deposited earnings from his law practice into jac’s account in which jennifer was a 99-percent owner and into jennifer’s personal account jennifer was aware of these deposits and wrote checks from these accounts to pay personal expenses including her children’s school tuition landscaping payments and her children’s music lessons scott and jennifer did not report any income from the law practice on their joint tax_return for even though more than dollar_figure million was deposited into the bentley group’s account scott had unfettered control_over the bentley group’s account and treated the money deposited in the bentley group’s account as his personal funds scott transferred most of the money in the bentley group’s account to relatives and friends including a transfer of dollar_figure to his mother scott failed to produce any records documenting his deposits and withdrawals from the bentley group’s account and has not rebutted respondent’s determination that he received over dollar_figure million in legal services fees in the lack of records indicates that scott was not concerned with respecting the existence of different entities or the partners in the bentley group scott also concealed assets scott deposited his legal services fees into numerous other accounts to hide income we divine no business_purpose for the llcs scott established it appears they served as conduits to hide income scott earned from providing legal services and preparing tax returns scott did not indicate he practiced law on any return filed or indicate that any income earned would be subject_to self-employment taxes rather he generally indicated he was an investor scott and jennifer received over dollar_figure million in income in but their joint tax_return reflected only dollar_figure of tax_liability scott and jennifer avoided income and self-employment taxes by assigning income from scott’s law practice to jac and using those funds for personal purposes scott also gave inconsistent answers regarding his legal and tax preparation practice scott testified that he considered himself a partner in the bentley group and apparently he represented to others that he was a partner he also represented that he was practicing law under scott cole and associates cole law offices and individually he accepted checks made payable to any of these persons and deposited them in the bentley group’s account regardless to whom the check was made payable scott showed little respect for business formalities and effectively made the bentley group nothing more than a checking account scott asserts that he transferred his entire_interest in the bentley group to scc yet there are no documents to reflect such a transfer scott did not even know whether the iolta account was a scott c cole account or a cole law offices account all the while he was transferring his legal services fees into seven different accounts we find that scott and jennifer used a scheme where they assigned income to an llc to conceal the true nature of the earnings subject_to income and self-employment taxes scott and jennifer claimed that jac was an investment_company if it was an operating company however it did not have any employees nor can we find that it was created for any valid business_purpose jac was merely created in an attempt to avoid taxation several of the badges_of_fraud apply to scott and jennifer we conclude that respondent has proven by clear_and_convincing evidence that scott and jennifer each fraudulently understated their tax_liabilities for and they have failed to show that any portion of the underpayment is not due to fraud accordingly we find that the fraud_penalty under sec_6663 applies to scott’s and jennifer’s underpayment_of_tax for as adjusted b darren and lisa-fraud penalty we now consider whether darren and lisa are each liable for the fraud_penalty we agree with respondent that many of the badges_of_fraud are equally present for darren’s and lisa’s underpayment lisa worked as a paralegal at the law practice and she had access to and signing authority over the bentley group’s account darren an attorney was responsible for keeping the financial records of the law practice and prepared the information_return for the bentley group for darren failed to maintain or produce any records however evidencing deposits withdrawals or loan transactions involving the bentley group’s account darren also did not file the requisite information_return for the bentley group until after he and scott were being audited in addition the bentley group failed to file employment_tax returns for lisa or any other employees of the law practice lisa failed to report any wage income from the bentley group darren and lisa both earned substantial amounts from the bentley group yet reported only a nominal amount on their joint tax_return darren never established a personal account in his name but like scott established multiple other accounts to avoid paying taxes darren and lisa reported only dollar_figure of income on their joint tax_return after they claimed dollar_figure of unsubstantiated expenses on the information_return for lrc darren maintained no records to support his withdrawals and transfers to and from the bentley group’s account darren and lisa reported that the bentley group paid lrc dollar_figure of income not an insignificant amount but there was no written explanation for the payment darren and lisa also failed to cooperate with revenue_agent reed darren threatened that he would have revenue_agent reed arrested if she came on his property and lisa was unresponsive after receiving summonses from her we find that darren and lisa like scott and jennifer used a scheme where they assigned income to an llc to conceal the true nature of the earnings subject_to income and self-employment taxes darren and lisa claimed that lrc was an investment_company if it was an operating company however it did not have any employees nor can we find that it was created for any valid business_purpose lrc was merely created in an attempt to avoid taxation while darren and lisa did pay self-employment_tax on the dollar_figure of net_income of lrc they claimed expenses totaling percent of the income they cannot substantiate these expenses perhaps no documentation was kept because lrc had no business_purpose and was merely a conduit for the assignment_of_income several of the badges_of_fraud apply to both darren and lisa we conclude that respondent has proven by clear_and_convincing evidence that darren and lisa each fraudulently understated their tax_liabilities for and they have failed to prove that any portion of the underpayment is not due to fraud we find that the fraud_penalty under sec_6663 applies to darren’s and lisa’s underpayment_of_tax for as adjusted iii limitations_period because of our findings of fraud the limitations periods for assessing petitioners’ taxes have not expired see sec_6501 we have considered all remaining arguments the parties made and to the extent not addressed we conclude they are irrelevant moot or meritless to reflect the foregoing decisions will be entered for respondent for the reduced amounts
